DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This communication is in response to applicant’s communication, electing device claims 1-10, new claims 15-18 filed on 6/5/2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/5/2020 was considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 15, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee(US 8,698,284).
which essentially  to form active or light emitting layer followed by second onductive layer of second conductivity type (col.6, lines 18-22); and a dielectric member”322” disposed in contact with the first semiconductor layer”370”; wherein the first semiconductor layer refractive index with respect to a wavelength of light essentially and inherently  differs from the light emitting layer refractive index with respect to the wavelength of light because first semiconductor layer and light emitting layer are formed of different III-V compound materials, wherein the dielectric member”322” :inherently comprises a first dielectric portion and a second dielectric portion because dielectric several individual portions (patterns)”322”, wherein, in a second direction that is perpendicular to a first direction that extends from the second semiconductor layer to the first semiconductor layer, a first portion of the first semiconductor layer is positioned between the first dielectric portion and the second dielectric portion(see fig.3C), wherein the first dielectric portion comprises a first surface embedded in fist semiconductor layer”370”and a second surface(horizontal surface interfacing with the substrate”310” , wherein, in the first direction, the first surface is positioned between the second surface and the first semiconductor layer(see fig.3C), and wherein the first surface is inherently inclined because dielectric portion(pattern) is trapezoidal shape relative to the first direction(see col.8, lines 3-12).See fig. 3A-3G and related description)
With respect to claim 15, Lee teach the light emitting element according to claim 1, wherein the first semiconductor layer comprises GaN (col.8, lines 52-54), and the dielectric member comprises silicon oxide(col.7, lines 58-63, col.8, lines 12-27) See fig. 3A-3G and related description)
With respect to claim 17, Lee284 teach the light emitting element according to claim 1, wherein in a top view, the dielectric member”322” includes an annular portion, when it seen at the subatrte”310”, dilectric pattern is shown annular in the semiconductor layer”370”(see fig.3G). See fig. 3A-3G and related description)

Claims 2-10,16,18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Prior art neither teach nor suggust” the light emitting element, wherein the second dielectric portion comprises a third surface and a fourth surface, in the first direction, the third surface is positioned between the fourth surface and the first semiconductor layer, the third surface is inclined relative to the first direction, a distance in the second direction between the first surface and the third surface increases in a direction from the second surface to the light emitting layer.” as claimed in claim 2

The following is a statement of reasons for the indication of allowable subject matter: Prior art neither teach nor suggust “the light emitting element , wherein the second dielectric portion comprises a third surface and a fourth surface, in the first direction, the third surface is positioned between the fourth surface and the first semiconductor layer, the third surface is inclined relative to the first direction, and a distance in the second direction between the first surface and the third surface reduces in a direction from the second surface to the light emitting layer” as claimed in claim 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See cited prior art to form dielectric patterns followed by semiconductor layer.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816